        Case 16-50644-btb         Doc 58   Entered 10/30/19 13:45:05      Page 1 of 4




   1
   2
   3
   4Entered on Docket
    October 30, 2019
___________________________________________________________________
   5
   6   WRIGHT, FINLAY & ZAK, LLP
   7   Yanxiong Li, Esq.
       Nevada Bar No. 12807
   8   7785 W. Sahara Ave., Suite 200
       Las Vegas, NV 89117
   9   (702) 475-7964; Fax: (702) 946-1345
  10   yli@wrightlegal.net
       Attorney for Fred Sadri, both in his individual capacity and as Trustee for The Star Living
  11   Trust, dated April 14, 1997; Ray Koroghli, individually; and Ray Koroghli and Sathsowi T.
       Koroghli, in their individual capacities as well as Managing Trustees for Koroghli Management
  12   Trust
  13
                                  UNITED STATES BANKRUPTCY COURT
  14                                     DISTRICT OF NEVADA
  15   In re:                                              Case No.: 16-50644-btb
  16                                                       Chapter 15
       JAZI GHOLAMREZA ZANDIAN,
  17                                                       ORDER GRANTING MOTION TO
                        Debtor.                            WITHDRAW AS COUNSEL [DKT. #43]
  18
  19                                                       Hearing Date: October 1, 2019
                                                           Hearing Time: 2:00 PM
  20
  21            This Court, having heard Wright, Finlay & Zak, LLP’s Motion to Withdraw as Counsel
  22   [Dkt. #43], and good cause appearing;
  23            IT IS HEREBY ORDERED that Wright, Finlay & Zak, LLP’s Motion to Withdraw as
  24   Counsel is GRANTED. The law firm of Wright, Finlay & Zak, LLP is hereby discharged as
  25   counsel of record for Fred Sadri, both in his individual capacity and as Trustee for The Star
  26   Living Trust, dated April 14, 1997; Ray Koroghli, individually; and Ray Koroghli and Sathsowi
  27   T. Koroghli, in their individual capacities as well as Managing Trustees for Koroghli
  28   Management Trust in this matter for all purposes.



                                                 Page 1 of 4
      Case 16-50644-btb      Doc 58     Entered 10/30/19 13:45:05       Page 2 of 4




 1          IT IS FURTHER ORDERED that all future notices to Fred Sadri, both in his
 2   individual capacity and as Trustee for The Star Living Trust, dated April 14, 1997; Ray
 3   Koroghli, individually; and Ray Koroghli and Sathsowi T. Koroghli, in their individual
 4   capacities as well as Managing Trustees for Koroghli Management Trust shall be sent to the
 5   following addresses:
 6                 a. Fred Sadri Individually And In His Capacity As Trustee Of The Star
 7                    Living Trust
                      9617 Verlaine Court
 8                    Las Vegas, NV 89145
                      702.524.9875
 9                    fredsadri1@yahoo.com
10
                   b. Ray Koroghli Individually, And Ray Koroghli And Sathsowi T.
11                    Koroghli As Managing Trustees Of The Koroghli Management Trust
                      3055 Via Sarafina Drive
12                    Henderson, NV 89052
13                    702.260.2013
                      702.493.5858
14                    koroghli@msn.com
15          The following are the upcoming scheduled dates in this action:
16
                   a. Continued hearing on Jed Margolin’s Amended Motion to Dismiss
17                    Chapter 15 Case [Dkt. #38] to be held on December 5, 2019 at 10:00
                      a.m.
18
     ///
19
     ///
20
     ///
21
     ///
22
     ///
23
     ///
24
     ///
25
     ///
26
     ///
27
     ///
28



                                               Page 2 of 4
      Case 16-50644-btb        Doc 58    Entered 10/30/19 13:45:05      Page 3 of 4




 1          IT IS FURTHER ORDERED that a copy of this Order will be mailed to Fred Sadri,
 2   both in his individual capacity and as Trustee for The Star Living Trust, dated April 14, 1997;
 3   Ray Koroghli, individually; and Ray Koroghli and Sathsowi T. Koroghli, in their individual
 4   capacities as well as Managing Trustees for Koroghli Management Trust at their last known
 5   addresses listed above.
 6          IT IS SO ORDERED.
 7   Submitted By:
     WRIGHT, FINLAY & ZAK, LLP
 8
 9   /s/ Yanxiong Li
     Yanxiong Li, Esq.
10   Nevada Bar No. 12807
     7785 W. Sahara Ave., Suite 200
11
     Las Vegas, NV 89117
12   Attorney for Fred Sadri, both in his individual capacity
     and as Trustee for The Star Living Trust, dated April 14,
13   1997; Ray Koroghli, individually; and Ray Koroghli and
14   Sathsowi T. Koroghli, in their individual capacities as well
     as Managing Trustees for Koroghli Management Trust
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                 Page 3 of 4
      Case 16-50644-btb       Doc 58    Entered 10/30/19 13:45:05       Page 4 of 4




                                    RULE 9021 CERTIFICATION
 1
 2   In accordance with LR 9021, counsel submitting this document certifies that the order accurately
     reflects the court’s ruling and that (check one):
 3
            _____ The court has waived the requirement set forth in LR 9021(b)(1).
 4
 5          __X__ No party appeared at the hearing or filed an objection to the motion.

 6          _____ I have delivered a copy of this proposed order to all counsel who appeared at the
 7                hearing, and any unrepresented parties who appeared at the hearing, and each has
                  approved or disapproved the order, or failed to respond, as indicated.
 8
            _____ I certify that this is a case under Chapter 7 or Chapter 13, that I have served a
 9                copy of this order with the motion pursuant to LR 9014(g), and that no party has
10                objected to the form or content of the order.

11                                                ###
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                               Page 4 of 4
